Citation Nr: 1302560	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  05-20 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for shortness of breath.

2.   Entitlement to service connection for shortness of breath. 

3.  Whether new and material evidence has been received to reopen a claim for service connection for coronary artery disease.

4.  Entitlement to service connection for coronary artery disease.  

5.  Whether new and material evidence has been received to reopen a claim for service connection for arthritis of the shoulders, hands, and knees.   

6.  Entitlement to service connection for edema and arthritis of the right elbow.

7.  Entitlement to a total rating based on individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from February 1968 to February 1971. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The Veteran testified at a hearing before the RO in April 2005.  A transcript of the hearing is associated with the claims file.  In a June 2005 substantive appeal, the Veteran requested a hearing before the Board sitting at the RO.  In March 2008, the Veteran requested that a hearing before the Board be held in Washington, D.C.  In correspondence in March 2010, the Veteran noted that he was unable to attend a hearing scheduled in July 2010.  The Board considers that the hearing request has been withdrawn.  38 C.F.R. § 20.702 (e) (2010).  

In July 2011, the Board remanded the appeal for further development.  

In July 2012, the RO in Atlanta, Georgia granted service connection for a psychiatric disorder, residuals of a traumatic brain injury, post-traumatic headaches, and post traumatic seizures and assigned a combined 100 percent schedular rating effective in October 2003.  The RO denied a total rating based on individual unemployability (TDIU) in view of the total schedular rating effective prior to the date of receipt of the Veteran's claim for a TDIU with no other increased rating claim pending.  

The Board assessed the claim for arthritis and classified arthritis of the elbow as a new issue not previously considered by the RO in a final disallowed claim. 

The Virtual VA paperless claims processing system contains additional VA outpatient treatment records that have been considered.  


FINDINGS OF FACT

1.  In January 1993, the RO denied service connection for shortness of breath, chest pains, and arthritis of the shoulders, hands and knees.  The Veteran expressed timely disagreement but did not perfect an appeal or submit new and material evidence within one year, and the decision became final. 

2.  Since January 1993, evidence has been received that is new, not cumulative, relates to an unestablished fact and raises a reasonable possibility of substantiating claims for service connection for chest pains, coronary artery disease, and shortness of breath. 

3.  There is no credible lay or medical evidence of coronary artery disease. 

4.  The Veteran's reported symptoms of chest pain and shortness of breath in service were evaluated and not found to have an organic basis.

5.  The Veteran's reported post-service symptoms of recurrent chest pain and shortness of breath were not found to be associated with a coronary disorder but rather were associated with post-service stress and muscle strain. 

6.  New and material evidence has not been received to reopen a final disallowed claim for arthritis of the shoulders, hands, and knees. 

7.  The Veteran sustained bruises to the left great toe and swelling after trauma to the right elbow in service that resolved with no follow-up treatment. 

8.  There is no credible lay or medical evidence of current bilateral elbow arthritis or recurrent swelling of any extremities. 

9.  The Veteran has been granted a total schedular rating for disabilities other than those on appeal, effective in October 2003.  


CONCLUSIONS OF LAW

1.  The January 1993 rating decision that denied entitlement to service connection for chest pain, shortness of breath, and arthritis is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010). 

2.  As evidence pertinent to the claim for service connection for chest pain, coronary artery disease, and shortness of breath received since the RO's January 1993 denial is new and material, the criteria for reopening the claim for service connection for these disabilities are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).  

3.  The criteria for service connection for shortness of breath are not met. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012). 

4.  The criteria for service connection for chest pain and coronary artery disease are not met. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012). 

5.  As evidence received since the January 1993 decision relevant to arthritis of the shoulders, hands, and knees has not been received, the criteria for reopening the claim for service connection for these disabilities are not met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).  

6.  The criteria for service connection for edema and arthritis of the right elbow are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012). 

7.  The criteria for a total rating based on individual unemployability are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.340 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).   This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the context of a petition to reopen a final disallowed claim, VA must notify a claimant of the evidence and information that is necessary to reopen a previously denied claim, and must notify the claimant of the evidence and information that is necessary to establish entitlement to service connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In February 2004, the RO provided a timely notice that did not meet all requirements.  The notice did not inform the Veteran of a previous denial of service connection for coronary artery disease and did not inform the Veteran of the reasons and unestablished facts in the previous denials of all the claims to reopen.  The notice provided three of the criteria for service connection but did not discuss the process for the assignment of a rating and effective date should service connection be granted.  After the initial denial of the claims in June 2004, the RO provided an additional notice in October 2008 with all reasons for the previous denials.  In response to remand instructions by the Board, in March 2011, the Appeals Management Center (AMC) provided a notice that included information on the assignment of a rating and effective date.  Following an opportunity to respond, the AMC readjudicated the claims in a July 2012 supplemental statement of the case.  Therefore, the Board concludes that the notice timing errors were not prejudicial to the Veteran as proper notice was provided with an opportunity to respond.  

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  The RO requested medical evidence from all private practitioners identified and authorized by the Veteran.  The RO also requested medical records from two state correctional institutions that did not respond.  In March 2011, the Veteran acknowledged that he was also unable to obtain records these records and advised VA to proceed with the adjudication without further attempts to recover them.  VA has not obtained additional medical examinations for reasons provided below.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

In January 2011, the Board remanded the appeal in part to provide the Veteran with additional notice and to seek additional private medical records, if authorized.  As an adequate notice was provided in March 2011, requests for additional records were made and responses received, the Board concludes that there has been substantial compliance with the remand instructions.    

The Veteran served in U.S. Army armored units with duties in Germany.  He contends that the disabilities on appeal first manifested in service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain chronic diseases, such as arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Under 38 C.F.R. § 3.156 (c), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  

New evidence is existing evidence not previously submitted to agency decision makers.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

In evaluating an application to reopen a claim for service connection, the Board examines the evidence submitted since the last final disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of the new and material evidence analysis, the credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).  

A change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service- connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  38 C.F.R. § 4.13; Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

As a preliminary matter, the RO denied claims for service connection for chest pain, shortness of breath, and arthritis in January 1993.  The Veteran expressed timely disagreement and the RO issued a statement of the case in May 1993.  The Veteran did not perfect a timely appeal.  However, during the one year period of time following the initial denial of claims, the RO requested and received a package of additional service personnel records.  Upon review, the Board concludes that the personnel records, though new, were not relevant to any claim on appeal as they were limited to information on the Veteran's training and duty assignments that were consistent with records already received and did not address any disability symptoms or treatment.  


Coronary Artery Disease and Shortness of Breath

In correspondence in May 2003 and in an April 2005 RO hearing, the Veteran reported that he was diagnosed with a heart disorder in 1988 that resulted in his discharge from the Army.

Service personnel records showed that the Veteran was administratively precluded from reenlisting and was discharged at the end of his term of enlistment without a medical disability.  

Service treatment records showed that the Veteran sought treatment in early July 1988 for a recent decrease in exercise tolerance manifesting as shortness of breath.  A chest X-ray and electrocardiogram were normal.  In a physical examination in late July 1988, a military physician noted that the exertional dyspnea was under evaluation but noted no heart abnormalities.  The physician noted no limitation of duty.  One week later, the Veteran underwent a treadmill exercise test that was normal.  In September 1988, pulmonary function tests were obtained before and after running one-half mile.  The evaluator noted observable signs of respiratory distress but that the test was well tolerated and was normal.  None of the records at this time showed any diagnoses of a chronic cardiovascular or respiratory disorder.  The Veteran successfully completed his tour of duty and term of enlistment.  

In August 1992, the RO received the Veteran's claim for service connection for chest pains and shortness of breath.  In September 1992, a VA physician noted the Veteran's reports of the onset of sharp chest pains and shortness of breath in 1988 and that he underwent an Army treadmill test, electrocardiogram, and cardiac catheterization and was told that he had a clogged artery.  The Veteran reported a continuity of chest pain and shortness of breath.  On examination, the physician noted no cardiovascular or respiratory abnormalities.  An October 1992 X-ray showed normal heart size and no lung infiltrates.  The physician did not diagnose a cardiovascular or respiratory disease.  

In January 1993, the RO denied service connection for chest pains and shortness of breath because the Veteran's symptoms were evaluated with no organic basis for the complaints both in and after service.  The Veteran expressed timely disagreement and noted that recent VA outpatient treatment records and his service personnel file would substantiate his claim.  The RO obtained the outpatient records for VA treatment from August 1992 to March 1993.  One clinician in August 1992 noted the Veteran's complaints of chest pain and shortness of breath after exertion but made no diagnosis.  This encounter preceded the assessment by the VA physician in September and October 1992.  The RO provided a statement of the case in May 1992 but the Veteran did not perfect a timely appeal and the decision became final.  The RO received the Veteran's service personnel file that was silent on any cardiovascular or respiratory symptoms, disorders, or any medical limitations of duty and was therefore not relevant to the reasons for the denial of service connection and did not disturb the finality of the decision.  

In December 1998, the RO received the Veteran's claim for service connection for coronary artery disease, noting that he received that diagnosis prior to discharge and had been recently treated for the disease at a VA Medical Center.  The RO obtained VA outpatient records in December 1995 that showed that the Veteran had returned to VA care for the first time since 1992.  A clinician noted the Veteran's report of a history of congestive heart failure and recent chronic cold symptoms but no current chest pain or shortness of breath.  The clinician diagnosed rhinitis and an upper respiratory infection.  Later in December 1998, the RO denied service connection for coronary artery disease as not well grounded because there was no evidence of an established heart disorder in service or for one year after service.   The RO did not refer to the 1993 decision on chest pain and shortness of breath.  The Veteran did not express timely disagreement or submit new and material evidence, and this decision became final.  

The RO received the Veteran's claim for service connection for coronary artery disease in April 2003 and a claim for a total disability rating for a heart condition and shortness of breath in December 2003.  As the issues raised involved the same symptoms and disorders as were considered in 1993 and 1998, the RO addressed the new claims as petitions to reopen final disallowed claims for a cardiovascular disease and shortness of breath.  

Since April 2003, the RO received the following evidence:  VA outpatient treatment records from VA Medical Centers in Biloxi, Tuskegee, Battle Creek, Gulfport, Augusta, and Dublin through 2011; records of emergency care at a private hospital in 1994 and 2004; records of Social Security Administration adjudication of several disability claims that included letters or records of care from six private physicians; written statement from the Veteran in May 2003; a statement from a homeless shelter social worker in July 2003; statement from a family friend in May 2004; a written statement from the Veteran in May 2003; and his testimony at an RO hearing in April 2005.     

The Board concludes that the evidence received since the last final disallowance of the claim is new because it had not been previously considered.  In assessing the materiality of the evidence and whether it is cumulative of evidence previously considered, the Board is mindful that the reasons for the previous denial were that there was no credible medical evidence of a diagnosed chronic disorder to explain the Veteran's recurrent symptoms of chest pain and shortness of breath on exertion and that the Veteran's lay assertions of a diagnosis of coronary artery disease in service were not consistent with the service records. 

In a May 2003 statement and in the April 2005 hearing, the Veteran reported that he was treated by a private physician in 1988 while still on active duty and was told that he had fatty tissues in his cardiovascular system that were blocking blood flow and causing his symptoms of chest pain and shortness of breath.  He stated that within one year of service, he was diagnosed with coronary artery disease by either a private physician, Dr. J.P.H., or at one of two VA Medical Centers.  The Board concludes that these lay assertions are cumulative of those raised and considered by the RO in the final disallowed claims after a review of the service treatment records. 

The Board concludes that the VA outpatient records, private hospital records, letters or records from the several private physicians, and lay statements from friend and social worker are new and material as they relate to a continuity of symptoms of chest pain and shortness of breath and provide the results of testing and clinical assessment of the symptoms, raising a reasonable possibility of substantiating the claim on the basis of continuity of symptoms first manifesting in service.  Therefore, and to this extent only, the Board reopens the claim and will adjudicate the claims on the merits.  

In correspondence in September 2003, a private physician, Dr. W.G.S., noted that he saw the Veteran in 1988 for symptoms of chest pain.  To evaluate the atypical chest pain, he referred the Veteran for an exercise stress test that was normal.  The physician diagnosed "atypical chest pain with a normal GXT" and noted that he had not seen the Veteran since that time.  

From December 1990 to January 1991, the Veteran was treated as an inpatient in a VA hospital for substance abuse.  A social worker noted the Veteran's report of chest pains and shortness of breath in service that were never diagnosed and for which he never received answers.  The records are silent for any treatment or diagnoses for chest pain or shortness of breath. 

In March 1994, a private physician examined the Veteran for the Social Security Administration (SSA).  The Veteran reported continuing symptoms of chest pain, shortness of breath on exertion, and rapid heartbeat.  The Veteran reported that he was told in service of blocked heart valves but did not undergo cardiac catheterization at that time.  The physician referred to a concurrent electrocardiogram and X-ray that was normal with clear lung fields and no infiltrate.  The physician concluded that the etiology of the chest pain and shortness of breath was unclear.  

In June 1994, the private physician, Dr. J.P.H, examined the Veteran on referral from a state rehabilitation program.  The Veteran reported that a treadmill and other tests in service were abnormal and that he was told he had two blocked valves.  The Veteran reported that he was discharged from the Army because he failed two physical readiness tests.  Following a clinical examination, the physician diagnosed "Hx of chest pain and question of cardiac problems, nonspecific anatomically." 

In December 1994, the Veteran sought emergency room treatment at a private hospital for intermittent dull chest pain and dyspnea.  The attending physician noted the Veteran's report of a diagnosis of coronary artery disease by a military physician and had a history of cardiac catheterization.  An electrocardiogram was normal and the Veteran was discharged with a diagnosis of chest pain and possible stable angina.  

In September 1996, the Veteran was examined by a private physician, Dr. H.U.S., for the SSA.  The physician noted the Veteran's report of emergency room care after a fainting spell in 1995 when he was diagnosed with congestive heart failure and prescribed an anticoagulant medication that he was no longer using.  The Veteran reported continued shortness of breath after walking one-half block.  On examination, the physician noted no heart or lung abnormalities.  An electrocardiogram and X-ray were normal.  The physician concluded that there was no classic pattern of congestive heart failure.  

VA outpatient treatment records in 1998 showed continued treatment for substance abuse.  Clinicians noted the Veteran's reports of recurrent chest pain.  A chest X-ray was normal.  The remaining records through 2010 show occasional complaints by the Veteran but are silent for any diagnoses or treatment for chest pains or shortness of breath.  On one occasion in January 2004, the Veteran was treated for an episode of bronchitis with no follow-up.  

In February 2003, a social worker noted the Veteran's report that he had experienced a heart attack.  No private or VA records prior to this date show diagnosis or treatment for a myocardial infarction.  VA records of care for substance abuse and residuals of a head trauma show that the Veteran was treated in a critical care unit for one day in March 2003 for symptoms of chest pain that resolved the next day.  The attending physician noted that an exercise stress test in April 2003 was "suboptimal" but a cardiologist evaluated an echocardiogram and concluded that the test was normal.  In correspondence in May 2004, a friend noted that the Veteran was living with her and was taking many medications but did not discuss specific symptoms or illnesses.  In an April 2005 RO hearing, the Veteran reported that he was receiving care for a cardiovascular disorder from VA but did not report any previous heart attacks.   

In March 2009, records of private primary care showed that the Veteran complained of cold symptoms from two years of exposure to formaldehyde while incarcerated. A clinician noted lung rales and diagnosed bronchitis.  The clinician also obtained an electrocardiogram that was noted electronically as normal but with a handwritten note of a positive indication of left ventricular hypertrophy.  The clinician noted a normal heart and did not diagnose any chronic heart disease. 

In October 2010, the Veteran's continued complaints of chest pain and shortness of breath were evaluated by a VA cardiologist.  The Veteran reported that his symptoms manifested when he was under stress.  The cardiologist noted that the stress test in service was normal and that a test in 2005 was inconclusive.  The cardiologist ordered additional testing.  A resting electrocardiogram was normal and an exercise stress test was "excellent."  A chest X-ray was normal with clear lung fields.  The cardiologist noted no evidence of myocardial ischemia, arrhythmia, or mitral valve prolapse and concluded that the pain was musculoskeletal.  The cardiologist cleared the Veteran for surgery for an unrelated disorder.  
 
In November 2010 and in March 2011, a VA primary care physician and psychiatrist respectively examined the Veteran and attributed the recurrent chest pain and shortness of breath to anxiety reactions.  

The Board concludes that service connection for chest pains, shortness of breath, and coronary artery disease is not warranted because there is no credible medical evidence of a diagnosis of coronary artery disease or blocked arteries or heart valves.  The recurrent symptoms of chest pain and shortness of breath have been evaluated on many occasions during and after service.  Most clinicians concluded that the etiology was unclear and not shown by objective examination and testing.  Three VA physicians in recent years attributed the symptoms to anxiety or to musculoskeletal deficits.  

The Veteran is competent to report on his observed symptoms.  The Board concludes that his reports to VA and to his clinicians that he was diagnosed with coronary artery disease or blocked arteries in service and that he underwent cardiac catheterization at any time are not credible as they are inconsistent with the service treatment records, the private physician who examined him in 1988, and all other private and VA records.  The Veteran's reports of occasional episodes of chest pain and shortness of breath are credible to a degree because they have been accepted by clinicians and not specifically rejected as imaginary or manipulative. 

Nevertheless, the Board places greatest probative weight on the test results and conclusions of examiners in service in 1988 and at all times after service.  None have found the symptoms to be confirmed with any objective testing and none noted a diagnosis of a chronic heart disease.  The Board places some probative weight on the three physicians who concluded that the symptoms were associated with anxiety or muscle or joint disorders.  The Board places greater weight on the anxiety diagnosis because the Veteran has been diagnosed and service connected for psychiatric disorders and residuals of a head injury.  The Board acknowledges the single notation of left ventricular hypertrophy noted by hand on an otherwise normal electrocardiogram in March 2009.  However, the Board places greatest probative weight on the subsequent more thorough examination, testing, and conclusions of the VA cardiologist in October 2010 who accurately noted the Veteran's contentions and awareness of the history of testing and concluded that there was no cardiac disability.  

The Board also concludes that the shortness of breath is not associated with a respiratory disorder.  None was diagnosed in service and no chronic disorder was diagnosed at any time after service.  Although the Veteran did experience occasional bronchitis or respiratory infections, all resolved with treatment.  

The Veteran has not been scheduled for a compensation and pension examination for the symptoms of chest pain and shortness of breath.  VA must provide a medical examination or obtain an opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

In this case, there is lay evidence of recurrent symptoms reported by the Veteran.  The symptoms have been thoroughly evaluated over many years by competent VA and private medical practitioners.  Moreover, the Veteran's lay reports of an event, injury or disease in service, in this case an in-service diagnosis of coronary artery disease or clogged arteries, are not credible as they are inconsistent with the service records.  Although the Veteran sincerely believes that his current symptoms represent a chronic disorder that began in service, there is sufficient competent medical evidence including the VA cardiology examination and testing in October 2010 that shows that the Veteran does not have a chronic coronary disorder.  There is competent medical opinion that his recurrent symptoms are associated with anxiety or with musculoskeletal deficits, neither manifesting in service.  There is no evidence of any symptoms or treatment of a respiratory disorder in service.  Therefore, the Board concludes that the criteria for an additional VA examination and opinion have not been met. 

The weight of the credible and probative evidence demonstrates that the Veteran does not have a chronic coronary or respiratory disorder.  The weight of credible and probative evidence is that his recurrent symptoms of chest pain and shortness of breath have no organic basis or are associated with stress or musculoskeletal exertion and not related to his active service.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Arthritis and Edema

In an April 2005 RO hearing, the Veteran reported that he performed guard duty in cold weather during his two tours of duty in Germany and was treated for arthritis of multiple joints.  

Service personnel records showed that the Veteran served in U.S. Army armored units in Germany during at least four winter seasons.  He was assigned duties as a vehicle mechanic and tank crewmember.  The Board concludes that the Veteran likely performed some peacetime training and guard duties outdoors in cold weather.  There is no indication that he was without the appropriate equipment.  He was administratively precluded from reenlisting and was discharged at the end of his term of enlistment without a medical disability.  

Service treatment records are silent for any symptoms, diagnoses, or treatment for arthritis or a cold weather injury.  In September 1983, the Veteran sustained a bruise on his left great toe from a dropped object.  In July 1986, the Veteran was treated for an unspecified traumatic injury to his right elbow.  Both injuries were diagnosed as contusions and resolved without further treatment.  In July 1988, a military examiner noted a congenital deformity of the bilateral fifth fingers but no other musculoskeletal abnormalities of the extremities or the spine.  

The RO received the Veteran's claim for service connection for arthritis of unspecified joints in August 1992.  In September 1992, a VA physician noted the Veteran's reports of the onset of arthritis of the shoulders, hands, and left knee after standing guard duty in cold and damp weather in Germany.  On examination, the physician noted no swelling, tenderness of the shoulders, left knee, or hands.  Ranges of motion were normal with the exception of a slight reduction in range of internal rotation of the left shoulder and flexion of the left knee.  The physician did not obtain X-rays or note a diagnosis.   There were no reports by the Veteran or comments by the physician regarding chronic edema of any extremities.  

In January 1993, the RO denied service connection because there was no evidence that the current symptoms were incurred or aggravated in service or within one year of discharge.  The Veteran expressed timely disagreement and noted that recent VA outpatient treatment records and his service personnel file would substantiate his claim.  The RO obtained the outpatient records for VA treatment from August 1992 to March 1993 that were silent for any symptoms of joint pain or stiffness.  The RO provided a statement of the case in May 1992 but the Veteran did not perfect a timely appeal and the decision became final.  The RO received the Veteran's service personnel file that was silent on any joint or extremity symptoms, disorders, or any medical limitations of duty and was therefore not relevant to the reasons for the denial of service connection and did not disturb the finality of the decision.  

The RO received the Veteran's claim for service connection for arthritis of the shoulder, arm, and hand and for edema in December 2003.  The Board refers to the standards and criteria for new and material evidence provided above.  The Board concludes that arthritis of the arms (separate from the shoulders and hands) refers to symptoms of the bilateral elbows that have not been previously claimed or examined.  Further, unspecified edema involves chronic swelling or bruising that has also not been previously claimed or examined.   Therefore, new and material evidence is not required to adjudicate these claims.  However, the Veteran's symptoms of pain and stiffness of the shoulders, hands, and knees are the same symptoms and joints that were claimed, examined, and adjudicated in the RO/s January 1993 decision.  Therefore, new and material evidence is required to reopen these claims. 
 
Since April 2003, the RO received the following evidence:  VA outpatient treatment records from VA Medical Centers in Biloxi, Tuskegee, Battle Creek, Gulfport, Augusta, and Dublin through 2011; records of emergency care at a private hospital in 1994 and 2004; records of Social Security Administration adjudication of several disability claims that included letters or records of care from six private physicians; written statement from the Veteran in May 2003; a statement from a homeless shelter social worker in July 2003; statement from a family friend in May 2004; a written statement from the Veteran in May 2003; his testimony at an RO hearing in April 2005; and the record of a VA compensation and pension examination in May 2011 for traumatic brain injury.  Although this evidence is new because it has not been previously considered, only the following evidence is potentially material as the remainder did not address symptoms of arthritis. 

In the April 2005 RO hearing, the Veteran stated that he was treated for arthritis of the shoulders, legs, and hips in service after performing duties in cold weather.  He stated that after service he worked as a long distance truck driver until leaving the job because of a heart disorder.  He stated that he could not remember when he first sought treatment for multiple joint arthritis but mention the name of Dr. J.P.H. who prescribed medication for back muscle pain.  In a June 1994 record of examination for a vocational rehabilitation program, Dr. J.P.H. noted the Veteran's reports of having joint complaints including stiffness in the shoulders, neck, knees and back.  The physician noted that X-rays showed some mild degenerative changes.  The physician did not comment on the Veteran's work in cold weather or any other events in service.   

VA outpatient treatment records starting not earlier than November 2003 contain occasional notations by clinicians of the Veteran's reports of right shoulder pain.  Records of many primary care encounters are silent for any symptoms of joint pain or stiffness.  

In February 2011, Dr, J.W.S. performed a musculoskeletal examination for a state department of labor.  The physician noted the Veteran's reports of experiencing several years of problems with many joints including shoulders, hips, ankles, and lower back.  The Veteran could not recall any trauma and did not mention cold weather work.  The Veteran reported that he believed the symptoms were caused by joint deterioration. The Veteran reported receiving no treatment other than muscle relaxant medications.  On examination, the physician noted only that the Veteran moved around the room without difficulty.  The physician did not obtain X-rays or note any diagnoses. 

In May 2011, the Veteran underwent a VA examination for evaluation of residuals of a traumatic brain injury.  The physician noted the Veteran's report of right shoulder, right wrist, knee, hip, and lower back pain.  The physician did not obtain X-rays but diagnosed arthritis of the hip, knees, right shoulder and lumbar spine and chronic pain syndrome of other joints.  The Veteran did not report and the physician did not comment on the etiology of the joint symptoms including the effects of cold weather work or any other aspect of service. 

The Board concludes that the evidence relevant to arthritis of the shoulders, hands, and knees, though new, is not material to the reason for the previous denial in 1993.  Therefore, as new and material evidence has not been received, the Board declines to reopen the claims for service connection for those joints.  

In 1993, the RO considered the Veteran's service treatment records, results of the September 1992 VA examination, and the Veteran's report of work in cold weather.  Even though the examiner did not obtain X-rays or establish a diagnosis, the examiner acknowledged and did not challenge the Veteran's reported symptoms or duties in cold weather.  Therefore, the existence of symptoms of a disability at that time was established.  The RO denied service connection because there was no credible lay or medical evidence of the incurrence of the symptoms in service, within one year of discharge, or a continuity of symptoms thereafter until 1992.  The Veteran's testimony of exposure to cold weather is cumulative as it was previously considered.  Evidence received since the final decision shows the continuation of symptoms in 2003 through 2011 and the diagnosis of arthritis without any imaging studies in 2011.  However, in this evidence, neither the Veteran nor the examiners address an onset of symptoms in service or the effects of cold weather.  Therefore, the new evidence is not material because it is either cumulative or fails to address the reasons for the previous denial.  The petition to reopen claims for service connection for arthritis of the shoulders, hands, and knees is denied. 

Regarding arthritis of the elbows or edema of the extremities, in the April 2005 RO hearing, the Veteran stated that he injured his lower leg and right elbow and was diagnosed with arthritis of the right elbow in service.  He stated that that he continues to experience swelling of the legs and ankles and right elbow pain and stiffness.   

As noted above, service treatment records showed that the Veteran sustained a bruise on his left great toe from a dropped object in September 1993 and sustained unspecified traumatic injury to his right elbow in July 1986.  Both injuries were diagnosed as contusions, not arthritis, and resolved without further treatment.  In July 1988, a military physician noted no musculoskeletal abnormalities of the extremities.  

Post-service VA, private, and SSA medical treatment records are silent for any symptoms, diagnoses, or treatment for symptoms of elbow pain, stiffness, or loss of function or any symptoms of edema of the extremities.  The Veteran was examined on many occasions over many years with no reports to clinicians of these symptoms.  Service record evidence showed that the Veteran's left toe bruise and slight swelling of the right elbow were minor events and resolved without further treatment with no symptoms reported by the Veteran or noted by the examiner at the time of discharge.  There is no credible medical evidence of a current bilateral elbow or edema disability.  

The Board concludes that service connection is not warranted.  The Veteran is competent to report that he experiences sensed and observable symptoms.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing the symptoms at the time support at later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2006).  In this case, the Veteran is competent to report on his elbow and extremity swelling but does not have the medical expertise to provide a competent diagnosis of a chronic arthritic or vascular disorder.  Furthermore, there are no contemporary or subsequent diagnoses by a medical professional, so Jandreau does not apply.  Moreover, the Board concludes that the Veteran's reports of chronic elbow pain and lower leg swelling are not credible because he reported these symptoms only to VA adjudicators and never to any examiners or primary care clinicians.  

The Board refers to the criteria for VA to provide an examination as noted above.  For these disabilities, there is no credible medical or lay evidence of a current chronic disability and the criteria for VA to provide an additional examination have not been met.  

As the preponderance of the evidence is against these claims, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Total Disability Based on Individual Unemployability

The regulatory scheme for a TDIU provides both objective and subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2) provides for a total rating when there is a single disability or a combination of disabilities that results in a 100 percent schedular evaluation. 

The RO received the Veteran's claim for a TDIU in December 2003.  At that time, the Veteran had one service connected disability for a scar of the left ear, rated as noncompensable.  There were no pending claims for an increased rating. 

In July 2012, the RO in Atlanta, Georgia granted service connection for a psychiatric disorder, residuals of a traumatic brain injury, post-traumatic headaches, and post traumatic seizures and assigned a combined 100 percent schedular rating effective in October 2003.  

Therefore, as the Veteran has been granted a total schedular rating effective prior to the date of his claim for a TDIU, the criteria for a separate total rating on the basis of individual unemployability have not been met at any time during the period covered by this appeal.  



ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for shortness of breath: to this extent, the appeal is granted.

Service connection for shortness of breath is denied. 

New and material evidence has been received to reopen the claim of entitlement to service connection for coronary artery disease: to this extent, the appeal is granted.

Service connection for coronary artery disease is denied.  

As new and material evidence has been received to reopen a claim for service connection for arthritis, the petition to reopen the claim is denied.   


Service connection for edema is denied.

A total rating based on individual unemployability (TDIU) is denied.  



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


